             Case 1:20-cv-04643-JPC Document 68 Filed 12/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :                12/14/2020
CARMELO CABALLERO DE LA CRUZ et al.,                                   :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    20-CV-4643 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
PASTRAMI PRINCE INC. et al.,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 9, 2020, Plaintiffs filed a motion for default judgment against Defendants

Pastrami Prince Inc., Pastrami Leasehold LLC, 1125 Kosher Deli Corp, Steven Friedman, Barry

Friedman, Allan Phillips, Thierno Sisse, and John Phillips. (Dkt. 62.) On October 21, 2020,

Plaintiffs filed an affidavit of service that indicated that copies of the default judgment moving

papers were mailed to each of these Defendants at “1125 Lexington Ave #2, New York, NY 10075.”

(Dkt. 66.)

        Local Civil Rule 55.2(c) requires that default judgment moving papers “shall

simultaneously be mailed to the party against whom a default judgment is sought at the last known

residence of such party (if an individual) or the last known business address of such party (if a

person other than an individual)” and that “[p]roof of such mailing shall be filed with the Court.”

        Defendants Steven Friedman, Barry Friedman, Allan Phillips, Thierno Sisse, and John

Phillips are individuals. See Complaint, Dkt. 1 ¶¶ 33-35, 37-38. Plaintiffs did not file proof that

the default judgment moving papers were mailed to the “last known residence” of these individuals.

Instead, it appears that Plaintiffs mailed the papers to the principal place of business for Defendants

Pastrami Prince Inc. and 1125 Kosher Deli Corp. See id. ¶¶ 30, 32. Additionally, the Complaint
           Case 1:20-cv-04643-JPC Document 68 Filed 12/14/20 Page 2 of 2


alleges that Defendant Pastrami Leasehold LLC “maintains its principal place of business at 470

Herrington Drive, Austerlitz, New York, 12017.” Id. ¶ 31. Plaintiffs did not file proof that the

papers were mailed to the “last known business address” of this Defendant. Instead, it again appears

that Plaintiffs mailed the papers addressed to this Defendant to the principal place of business for

Defendants Pastrami Prince Inc. and 1125 Kosher Deli Corp. See id. ¶¶ 30, 32.

         The Court will not consider Plaintiffs’ motion for default judgment, Dkt. 62, until Plaintiffs

comply with Local Civil Rule 55.2(c). Plaintiffs are ORDERED to mail copies of all papers

submitted to the Court pursuant to Local Civil Rule 55.2(a) or (b) to all eight Defendants in

accordance with Local Civil Rule 55.2(c) and 3.F of this Court’s Individual Rules. Therefore,

Plaintiffs shall again mail such papers to any Defendants that Plaintiffs believe were mailed copies

at the correct address (e.g.., Defendants Pastrami Prince Inc. and 1125 Kosher Deli Corp.).

Plaintiffs shall file proof of such service, in accordance with Local Civil Rule 55.2(c), by December

28, 2020. Any extension requests shall be made in accordance with 3.F of this Court’s Individual

Rules.

         Once proof of service is filed as to all Defendants, the Court will enter a default judgment

briefing schedule and schedule a default judgment conference.

         SO ORDERED.

Dated: December 14, 2020                              __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  2
